          Case 1:19-cv-01934-RJL Document 24 Filed 11/06/19 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

American Federation of,                )
Government Employees,                  )
National Council of HUD Locals         )
Council 222, AFL-CIO,                  )
                                       )
        Plaintiff                      ) Civil Action No. 1:19-cv-01934
v.                                     )
                                       )
Federal Service Impasses,              )
Panel, et al.,                         )
                                       )
                                       )
        Defendants.                    )
_______________________________________)

     CONSENT MOTION FOR A MODIFICATION OF THE PARTIES’ BRIEFING
                            SCHEDULE

       Pursuant to Fed. R. Civ. P. 6(b)(1), Defendants, the Federal Service Impasses Panel (the

“Panel”), Federal Labor Relations Authority, and Mark Anthony Carter, in his Official Capacity

as Chairman of the Panel (collectively “Defendants”), respectfully move this Court for a

modification to the current briefing schedule for the parties’ motion papers. In support of this

motion the parties state as follows:

       1) Defendants’ current deadline to reply to Plaintiff’s Motion for Summary Judgment

           and Incorporated Opposition to Defendants’ Motion to Dismiss is November 8, 2019.

       2) Defendants’ current deadline to file an opposition to Plaintiff’s Motion for Summary

           Judgment and Incorporated Opposition to Defendants’ Motion to Dismiss is

           November 22, 2019.

       3) Defendants intend to file a consolidated reply and opposition to Plaintiff’s Motion for

           Summary Judgment and Incorporated Opposition. Defendants move to extend or set
         Case 1:19-cv-01934-RJL Document 24 Filed 11/06/19 Page 2 of 5



           the deadline for Defendants consolidated reply and opposition to Plaintiff’s Motion

           for Summary Judgment and Incorporated Opposition to December 4, 2019.

       4) Plaintiff will be required to reply to Defendants’ consolidated reply and opposition by

           December 11, 2019. Defendants move to extend or set Plaintiff’s deadline to file a

           reply to Defendants’ consolidated reply and opposition until December 13, 2019.

       5) After Plaintiff’s December 13, 2019, reply, the briefing on Defendants’ Motion to

           Dismiss and Plaintiff’s Motion for Summary Judgment and Incorporated Opposition,

           will be complete.

       6) Plaintiff consents to this Motion and the requested relief.

       7) Defendants previously received two extensions to respond to Plaintiff’s complaint.

           The final extension granted Defendants until October 11, 2019, to respond to

           Plaintiff’s complaint.

       8) Plaintiff previously received an extension to respond to Defendants’ Motion to

           Dismiss until November 1, 2019.

       9) The parties respectfully submit that good cause exists for granting the relief requested

           based on the thanksgiving holiday, the parties’ staffing, and the parties’ press of

           work.

       Accordingly, for reasons stated herein, the parties respectfully move to modify the

briefing schedule. A proposed Order, consistent with this request, accompanies this Motion.
        Case 1:19-cv-01934-RJL Document 24 Filed 11/06/19 Page 3 of 5



                                         Respectfully submitted,

                                         s/ Noah Peters
                                         NOAH PETERS (#1023748)
                                         Solicitor
                                         REBECCA J. OSBORNE
                                         Deputy Solicitor
                                         Federal Labor Relations Authority
                                         1400 K Street, NW
                                         Washington, D.C. 20424
                                         Telephone: (202) 218-7908
                                         Facsimile: (202) 343-1007
                                         Email: npeters@flra.gov
Dated: November 6, 2019
          Case 1:19-cv-01934-RJL Document 24 Filed 11/06/19 Page 4 of 5



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

American Federation of,                )
Government Employees,                  )
National Council of HUD Locals         )
Council 222, AFL-CIO,                  )
                                       )
        Plaintiff                      ) Civil Action No. 1:19-cv-01934
v.                                     )
                                       )
Federal Service Impasses,              )
Panel, et al.,                         )
                                       )
                                       )
        Defendants.                    )
_______________________________________)

                                   PROPOSED ORDER

       Upon consideration of Defendants’ Consent Motion for a Modification to the Parties’

Briefing Schedule, it is hereby

       ORDERED that the Consent Motion for a Modification to the Parties’ Briefing Schedule

is GRANTED

       It is FURTHER ORDERED that Defendants’ will file a consolidated reply and

opposition to Plaintiff’s Motion for Summary Judgment and Incorporated Opposition to

Defendants’ Motion to Dismiss by December 4, 2019; and it is

       FURTHER ORDERED that Plaintiff’s will file a reply to Defendants’ consolidated

reply and opposition by December 13, 2019.



         Entered this     day of             , 2019.


                                                            Hon. Richard J. Leon
                                                            United States District Court
          Case 1:19-cv-01934-RJL Document 24 Filed 11/06/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of November 2019, I electronically filed the

foregoing with the Clerk of the Court for the United States District Court for the District of

Columbia by using the CM/ECF system. I also certify that the foregoing document is being

served on counsel of record and that service will be accomplished by the CM/ECF system.



                                              /s/Noah Peters
                                              NOAH PETERS (#1023748)
                                              Solicitor
                                              Federal Labor Relations Authority
                                              1400 K Street, NW
                                              Washington, DC 20424
                                              Telephone: (202) 218-7908
                                              Email: npeters@flra.gov
